Citation Nr: 0011991	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-08 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to May 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the RO.  



REMAND

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Therefore, it is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.  Id.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Here, the record indicates that the veteran's outpatient 
treatment reports from April 1998 to April 1999 were not 
associated with the veteran's claims folder until after the 
most recent VA PTSD examination.  Therefore, that examination 
did not include a review of the veteran's complete record as 
part of the examination process as required by 38 C.F.R. 
§ 4.1.  Furthermore, a July 1997 VA report of PTSD 
examination noted that the claims folder was not available.  

Additionally, the record suggests that the veteran has 
received frequent treatment for his service-connected PTSD.  
Further, the most recent relevant VA medical record 
associated with the claims folder is a February 1999 mental 
health clinic progress note which indicated that the veteran 
was to return in four months.  An additional February 1999 VA 
progress note by the veteran's social worker indicated that 
support therapy was to continue.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The most recent psychiatric examination was conducted in 
September 1998.  The report of examination included diagnoses 
of moderate to moderately severe recurrent major depression, 
partial bipolar disorder with explosive behavior, especially 
under stress, moderately severe to severe PTSD and adjustment 
disorder with anxious and depressed mood secondary to 
physical illness and situational factors.  

The VA examiner assigned a Global Assessment of Functioning 
(GAF) score of 55 to 60 and indicated that the veteran needed 
outpatient psychiatric treatment and that all lethal weapons 
should be removed from his reach.  The report noted that the 
veteran reported that he had been hospitalized in April 1998 
because he had been suicidal due to financial, physical and 
mental factors.  The report also noted that the veteran was 
"a retired coal miner, having worked in the coal mines after 
leaving service."  

VA outpatient treatment records dated in 1998 and 1999 
include diagnoses of PTSD, chronic PTSD and major depression, 
recurrent episode, as well as GAF scores from between 60 and 
75.  Indeed, one September 1998 VA progress noted a GAF of 70 
and that the veteran denied any neurovegetative or psychotic 
symptoms while another VA progress note from a different 
mental health care provider the same day noted a GAF of 65 
and included that annotation "problem with crowds and 
withdraw continues."  

The July 1997 VA report of PTSD examination noted that the 
veteran had last worked 20 years ago in a gas station and 
that his wife had worked in coal mines but that the veteran 
had never worked in coal mines.  The report included a GAF of 
from 50 to 55 and noted that the veteran "had not worked for 
a long time because of his physical and emotional 
condition."  

Furthermore, the requested VA examination should directly 
address the rating criteria necessary for complete evaluation 
of the veteran's claim under 38 C.F.R. § 4.130, including 
Diagnostic Code 9411.  The evidence must clearly correlate to 
the appropriate schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).

Here, the VA reports of PTSD examination appear to contrast 
with the outpatient treatment records and were completed 
without a review of all the evidence of record.  Also, the 
record indicates that the veteran received relevant treatment 
by VA physicians since February 1999 and that all relevant VA 
medical records might not have been associated with the 
claims folder.  Therefore, the veteran's claim must be 
remanded for further development of the record.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
PTSD.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include records of VA 
treatment since February 1999.  

2.  After all relevant medical records 
are associated with the claims folder, 
the RO should schedule the veteran for a 
comprehensive VA examination to determine 
the current severity of the service-
connected PTSD.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examiner should report whether 
the claims folder was indeed available 
and reviewed.  It is requested that the 
examiner review the veteran's medical 
records, interview the veteran and record 
a history of his symptoms and 
characterize the severity of the symptoms 
specifically in light of the rating 
schedule for mental disorders.  The 
examiner should also be requested to 
comment on or reconcile any conflicting 
medical evidence of record and to assign 
a GAF score.  A complete rationale for 
each opinion expressed must be provided.  
The report of the examination should be 
associated with the veteran's claims 
folder.  

3.  Following completion of the action 
requested hereinabove and after 
undertaking any additional development 
deemed appropriate, the RO should conduct 
a review of the veteran's claim for 
increase.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


